Case 2:14-cv-06891-DMG-AGR Document 94 Filed 06/22/20 Page 1 of 1 Page ID #:2979



  1    BERGER MONTAGUE PC                    ANDRUES/PODBERESKY
       Sherrie R. Savett (pro hac vice)      Mary Carter Andrues
  2    Lane L. Vines (pro hac vice)          (CA Bar No. 138486)
       William H. Ellerbe (pro hac vice)     Vicki I. Podberesky
  3    1818 Market Street, Suite 3600        (CA Bar No. 123220)
       Philadelphia, PA 19103                Tabitha Zimbert (SBN 279520)
  4    Tel.: (215) 875-3000                  tzimbert@aplaw.law
       Fax: (215) 875-4604                   818 West 7th Street, Suite 960
  5    Email: ssavett@bm.net                 Los Angeles, CA 90017
               lvines@bm.net                 Tel.: (213) 395-0400
  6            wellerbe@bm.net               Email: mandrues@aplaw.law
                                                     vpod@aplaw.law
  7
      Attorneys for Relator                 Attorneys for Defendants
  8
      [Additional counsel listed on
  9   signature page]
 10
                              UNITED STATES DISTRICT COURT
 11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
                                      WESTERN DIVISION
 13
 14
 15   UNITED STATES OF AMERICA                Case No. 14-cv-06891-DMG ($*5[)
      ex rel. JUDITH ZISSA,
 16                                           ORDER GRANTING
                  Plaintiffs,                 STIPULATED QUALIFIED
 17                                           PROTECTIVE ORDER
            vs.
 18
      SANTA BARBARA COUNTY
 19   ALCOHOL, DRUG, AND MENTAL
      HEALTH SERVICES; and THE
 20   COUNTY OF SANTA BARBARA,
 21               Defendants.
 22
 23   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Parties’
 24   Stipulated Qualified Protective Order is granted DV PRGLILHG E\ WKH FRXUW.
 25
 26   IT IS SO ORDERED.
 27
      Dated: -XQH  
 28                                         HON. $/,&,$ * 526(1%(5*
                                           UNITED STATES 0$*,675$7( JUDGE

          ORDER RE: STIPULATED QUALIFIED PROTECTIVE ORDER CASE NO. 14-
                               CV-06891-DMG ($*5[)
